Citation Nr: 0619872	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  03-23 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
bilateral sensorineural hearing loss (SNHL), prior to April 
5, 2005.  

2.  Entitlement to a current rating in excess of 70 percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from December 1950 through 
September 1954.  The veteran's decorations and medals include 
the Korean Service Medal with 
3 stars.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2001 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that granted an increased rating to 40 
percent for the veteran's hearing loss.  This case was before 
the Board in December 2004, at which time the instant issue 
on appeal was remanded for additional development.  The Board 
decision also denied the claim for an earlier effective date 
for service connection for tinnitus and found that the 
December 6, 1980 rating decision did not contain clear and 
unmistakable error when service connection for hearing loss 
was denied.  A rating decision dated in July 2005 granted an 
increased rating to 70 percent for the veteran's hearing 
loss, effective April 5, 2005.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an increased rating, the 
appellant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit available is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Court further held that, where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.   
Accordingly, the case is again before the Board for final 
appellate review.  

The record shows that the veteran attended a hearing before a 
Veterans Law Judge in April 2004.  Since that time, the Judge 
who held that hearing has left employment at the Board.  In 
May 2006, the veteran was offered another hearing, which was 
declined.  



FINDINGS OF FACT

1.  Prior to April 5, 2005, the veteran had bilateral hearing 
loss that was manifested by puretone thresholds in the 
specified frequencies of 1000, 2000, 3000, and 4000 Hertz 
that were greater than 55 decibels and no more than level VI 
hearing acuity in the right ear and level VIII hearing acuity 
in the left ear was shown.

2.  For the period beginning April 5, 2005, the veteran has 
had bilateral hearing loss that has been manifested by no 
greater than IX hearing acuity in the right ear and level X 
hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for bilateral hearing loss have not been met for the period 
prior to April 5, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 
(2005).

2.  The criteria for a current evaluation in excess of 70 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 
4.86, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the RO furnished VCAA notice to the veteran regarding the 
issue on appeal in a letter dated in January 2005.  Because 
the VCAA notice with respect to this claim did not precede 
the October 2001 rating decision from which the veteran 
originated his appeal, the express requirements of the law as 
found by the Court in Pelegrini have not been satisfied. 

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the January 2005 letter, the veteran was informed 
of the VA's duty to assist as to the issue of an increased 
rating for hearing loss.  The letter stated what evidence the 
VA would attempt to obtain and what evidence the veteran was 
expected to provide.  The veteran was provided instructions 
as to how to submit any additional evidence in his possession 
that he wished to submit.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the claimant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  Although the present appeal includes 
issues other than service connection, VA believes that the 
Dingess/Hartman analysis may be analogously applied.  

Regarding the claim for an increased rating, the veteran was 
provided with notice of pertinent rating criteria during the 
pendency of his appeal and regarding any notice defect with 
respect to the effective date, the Board finds it to be 
harmless error since the claim is being denied and there is 
no effective date to be assigned.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
obtaining medical records identified by the appellant.  In 
addition, the appellant was afforded VA examinations during 
the appeal period and was provided with the opportunity to 
attend a hearing.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  In fact, the 
veteran submitted copies of medical reports that he wanted 
associated with his appeal.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

Facts

In a July 1999 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned the 
veteran a 30 percent rating effective in April 1999.  The 
veteran filed a claim for an increased rating in July 2001.

On VA examination of June 1999, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
75
75
80
LEFT
50
65
75
100
105

The average decibel loss on the right was 73 and on the left 
was 86.  Speech audiometry revealed speech recognition 
ability of 72 percent in the right ear and of 72 percent in 
the left ear.  The veteran was diagnosed as having moderate 
to severe sensorineural hearing loss in the right ear from 
500-4000 Hertz and moderate to profound SNHL of the left ear 
at 500-4000 Hertz.  

VA outpatient treatment records dated in January 2000 show 
that the veteran sought treatment for help with his hearing.  
He stated that he struggled to hear normal conversation with 
his best hearing aids.  New hearing aids were to be provided.  

The veteran submitted a copy of an audiogram from a VA 
Medical Center dated in October 2002.  The puretone 
thresholds were noted to be as follows: 







HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
85
85
95
LEFT
60
70
85
110


The examiner noted that hearing had changed since 1999.  The 
hearing loss made it difficult for the veteran to hear family 
members, physicians, employer, television, telephone, and 
minister.  The audiogram indicates that Maryland CNC's were 
not accomplished.  

The veteran contacted the VA Medical Center in January 2003 
for new hearing aids.  In February 2003, the prognosis for 
aid use was noted to be fair/good.  The veteran reported that 
he could communicate appropriately with use of the aids.  In 
April 2003, the veteran's VA aids were checked and working 
well.  Feedback was not present, and all other programs 
sounded good to him.  His old aids were replaced.  He 
commented that he had not heard that good for as long as he 
could remember.     In June 2003, the veteran's hearing aids 
were to be reset to previous settings by VA.  VA outpatient 
treatment records of August 2003 show that the veteran's ears 
were infected and draining into the hearing aids.  His aids 
were checked and were to be sent in for repair.  

In February 2004, the veteran reported at the VA Medical 
Center that he had lost his spare hearing aids.  Testing 
revealed moderate to profound SNHL.  VA outpatient treatment 
records of March 2004 show that the veteran was seen for 
complaints of hearing loss.  The veteran was provided with 
instructions on how to care for his hearing aids.  

The veteran testified at a hearing in April 2004.   The 
veteran reported that he had a hearing examination in order 
to obtain hearing aids within the prior 6 months.  Page 20.  
The veteran described the problems he perceived with how VA 
conducts hearing examinations, including a suggestion to use 
female voices because that is where some of his problems are.  
He stated that he had no hearing left in the upper ranges.  
Page 22.  He also had problems with children's voices.  Page 
23.  He acknowledged that being in a room with several people 
and background noise is very different from listening to one 
person talking to you.  The veteran testified that he was 
unable to sit down and watch a movie or go to see a play.  
Page 24.  Within the past year or two, the veteran indicated 
that his hearing had created more problems.  If his hearing 
aid was off, he cannot hear at all.  Page 26.  The veteran 
was wearing new hearing aids that he received from VA.  Page 
27.     

The veteran was afforded a VA examination in April 2005 for 
evaluation of ear disease.  He reported that he was exposed 
to very loud noise during service.  The examiner noted that 
the claims file was reviewed, and the service medical records 
were discussed.  The veteran's April 2005 audiogram was 
reviewed; he had symmetrical sensorineural hearing loss, 
moderate sloping to severe.  In both ears, it began at 50-55 
decibels, decreasing to 90-100 decibels, bilaterally.  
Discrimination was 48 percent in the right ear and 38 percent 
in the left ear.  

At the time of VA audiological examination in April 2005, the 
veteran stated that without hearing aids, he was deaf.  His 
situation of greatest difficulty was normal conversation; 
with hearing aids, he had word understanding on the phone, 
TV, etc.   
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
85
90
100
LEFT
60
75
85
105
105

The average decibel loss on the right was 85 and on the left 
was 93.  Speech audiometry revealed speech recognition 
ability of 48 percent in the right ear and of 38 percent in 
the left ear.  The diagnoses were moderate sloping to 
profound SNHL on the right from 500-4000 Hertz and moderately 
severe to severe SNHL on the left from 500-2000 Hertz and 
profound SNHL to 3000 and 4000 Hertz.  The examiner also 
reviewed and discussed the test results from a 1999 VA 
examination.   
 
Discussion

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2005).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85 (2005).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85 (2005).  To evaluate 
an individual's level of disability, Table VI is used to 
assign a Roman numeral designation for hearing impairment 
based on a combination of the percent of speech 
discrimination and the pure tone threshold average.  38 
C.F.R. § 4.85(b) (2005).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment for each ear.  38 C.F.R. 
§ 4.85(e) (2005).

If puretone thresholds in the specified frequencies of 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  38 C.F.R. § 
4.86(a) (2005).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  38 C.F.R. § 4.86(b) (2005).

Table VI

Numeric designation of hearing impairment based on pure tone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VII
I 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VII
I
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 



Table VIA

Numeric designation of hearing impairment based only
on pure tone threshold average

Puretone Threshold Average

0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI


Table VII

Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VIII
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  

Initially, the Board notes that this is an appeal for an 
increased rating of a service-connected disorder that was 
granted in a July 1999 rating decision; the veteran's 
increased rating claim was submitted in 2001.  Where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (emphasis added).  
Therefore, the audiometric results that are relevant are 
those associated with the current claim and that level of 
disability, not those associated with the much earlier period 
of service which formed the basis of the grant of service 
connection in this case.

The assignment of disability ratings for hearing impairment 
is derived by the mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

In the October 2001 rating decision that assigned the veteran 
the 40 percent rating, the RO relied on audiological findings 
from a June 1999 examination that revealed average pure tone 
threshold at 1,000, 2,000, 3,000, and 4,000 Hertz of 73 in 
the right ear and 86 in the left ear.  Speech recognition 
ability was 72 percent in the right ear and 72 percent in the 
left ear.  These audiological findings corresponded to a 
level VI hearing in the right ear and level VII hearing in 
the left ear.  38 C.F.R. § 4.85, Table VI (2005).  Under 
Table VII, a designation of level VI hearing in the right ear 
and level VII hearing in the left ear yields a 30 percent 
evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  

Consideration was given to section 4.86 for exceptional 
patterns of hearing impairment.  This was in view of the fact 
that the veteran's pure tone threshold levels were 55 dB or 
higher at each of the four frequencies, i.e., at 1000, 2000, 
3000 and 4000 hertz.  This section (Table VIA) yielded a 40 
percent evaluation which was assigned since it is the highest 
available rating for the relevant audiometric results.  See 
38 C.F.R. § 4.86(a) & (b).

The Board recognizes that the veteran submitted the results 
of an audiogram that was accomplished for evaluation of 
hearing aid placement in October 2002.  Unfortunately, the 
regulations are specific as to the type of examination that 
is adequate for rating purposes, and the October 2002 medical 
report is not.  Under 38 C.F.R. § 4.85(a) (2005), an 
examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test. In this case, the 2002 report 
clearly indicates that there was no Maryland CNC 
accomplished.  As such, it is not sufficient for rating 
purposes.  

Results of an authorized VA audiological examination that is 
adequate for rating purposes in April 2005 revealed an 
increase in impairment with average pure tone threshold at 
1,000, 2,000, 3,000, and 4,000 Hertz of 85 in the right ear 
and 93 in the left ear.  Speech recognition ability was 48 
percent in the right ear and 38 percent in the left ear.  
These audiological findings corresponded to a level IX 
hearing in the right ear and level X hearing in the left ear.  
38 C.F.R. § 4.85, Table VI (2005).  Under Table VII, a 
designation of level IX hearing in the right ear and level X 
hearing in the left ear yields a 70 percent evaluation.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  Under Table 
VIA, the designation was level VIII in the right ear and IX 
in the left ear yielded a lower, 50 percent, evaluation.  
Thus, the higher rating of 70 percent was assigned as of the 
date of the VA examination results.   

Thus, by applying the audiological findings above to VA's 
rating schedule, the Board finds that the findings do not 
support the criteria for a rating higher than 40 percent 
prior to April 5, 2005, nor is a current rating higher than 
70 percent warranted based on the mechanical application of 
the audiometric results to the rating criteria.      

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his hearing loss.  
However, as was explained above, the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometry results are obtained.  Hence, the 
Board has no discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  Despite his articulate hearing testimony, the 
Board is bound by law to apply VA's rating schedule based on 
the veteran's audiometry results.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

Extraschedular ratings may be considered when disabilities 
are so unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  In this respect, the Board finds that the 
veteran has not demonstrated a disability picture that is 
unusual or exceptional so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).   

For the foregoing reasons, the veteran's claim for an 
evaluation in excess of 40 percent for bilateral hearing loss 
prior to April 5, 2005 is denied.  A current rating in excess 
of 70 percent for hearing loss is denied.   As the 
preponderance of the evidence is against the veteran's claim, 
the doctrine of reasonable doubt is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107 (West 2002).



ORDER

The claim for an increased rating for bilateral hearing loss, 
prior to and since April 5, 2005, is denied.



______________________________________________
M. Sabulsky 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


